UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03386) Exact name of registrant as specified in charter:	Putnam Global Health Care Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	November 30, 2015 Item 1. Schedule of Investments: Putnam Global Health Care Fund The fund's portfolio 11/30/15 (Unaudited) COMMON STOCKS (97.0%) (a) Shares Value Biotechnology (32.3%) AbbVie, Inc. 791,300 $46,014,095 Acceleron Pharma, Inc. (NON) 112,700 4,831,449 Adaptimmune Therapeutics PLC ADR (United Kingdom) (NON) (S) 46,385 419,320 Alkermes PLC (NON) 91,200 6,690,432 AMAG Pharmaceuticals, Inc. (NON) (S) 153,440 4,084,573 Amgen, Inc. 442,235 71,244,059 Amicus Therapeutics, Inc. (NON) 655,772 7,036,434 Anacor Pharmaceuticals, Inc. (NON) 72,800 8,497,944 Applied Genetic Technologies Corp. (NON) 302,159 5,148,789 Bellicum Pharmaceuticals, Inc. (NON) (S) 22,759 524,140 BioCryst Pharmaceuticals, Inc. (NON) 179,500 1,904,495 Biogen, Inc. (NON) 130,100 37,320,486 BioMarin Pharmaceutical, Inc. (NON) 223,000 21,267,510 Blueprint Medicines Corp. (NON) 89,500 2,072,820 Catabasis Pharmaceuticals, Inc. (NON) (S) 108,575 901,173 Celgene Corp. (NON) 785,500 85,972,975 Cellectis SA ADR (France) (NON) 36,062 1,193,292 ChemoCentryx, Inc. (NON) (S) 180,888 1,365,704 Chiasma, Inc. (NON) (S) 74,200 1,646,498 China Biologic Products, Inc. (China) (NON) 32,689 3,841,611 Cidara Therapeutics, Inc. (NON) (S) 90,120 1,389,650 Circassia Pharmaceuticals PLC (United Kingdom) (NON) 242,993 1,007,154 Conatus Pharmaceuticals, Inc. (NON) (S) 171,528 547,172 Concert Pharmaceuticals, Inc. (NON) 146,831 3,366,835 CytomX Therapeutics, Inc. (NON) (S) 292,379 5,616,601 FivePrime Therapeutics, Inc. (NON) 401,997 15,456,785 Gilead Sciences, Inc. 1,032,800 109,435,488 Grifols SA ADR (Spain) 246,500 8,565,875 Immune Design Corp. (NON) (S) 206,302 4,317,901 Inovio Pharmaceuticals, Inc. (NON) (S) 146,000 1,081,860 Insmed, Inc. (NON) 216,900 3,537,639 Keryx Biopharmaceuticals, Inc. (S) 603,100 3,479,887 Kindred Biosciences, Inc. (NON) 135,406 540,270 Kite Pharma, Inc. (S) 42,000 3,459,540 Medivation, Inc. (NON) 177,800 7,517,384 Merrimack Pharmaceuticals, Inc. (NON) (S) 520,434 4,897,284 Neuralstem, Inc. (NON) (S) 491,038 540,142 OncoGenex Pharmaceutical, Inc. (NON) (S) 45,200 116,616 Portola Pharmaceuticals, Inc. (NON) 143,669 7,127,419 PTC Therapeutics, Inc. (NON) (S) 198,149 5,952,396 Sorrento Therapeutics, Inc. (NON) (S) 189,300 1,516,293 TESARO, Inc. (NON) (S) 467,399 23,856,045 Tokai Pharmaceuticals, Inc. (NON) (S) 61,000 701,500 Trevena, Inc. (NON) 450,443 5,671,077 Trillium Therapeutics, Inc. (Canada) (NON) 90,132 1,344,769 Ultragenyx Pharmaceutical, Inc. (NON) 58,406 5,742,478 uniQure NV (Netherlands) (NON) 266,683 5,008,307 Verastem, Inc. (NON) (S) 355,447 806,865 Vertex Pharmaceuticals, Inc. (NON) 164,700 21,305,592 Vitae Pharmaceuticals, Inc. (NON) 126,353 1,814,429 Food and staples retail (2.2%) CVS Health Corp. 416,600 39,197,894 Health-care equipment and supplies (6.0%) Abbott Laboratories 81,100 3,643,012 Baxter International, Inc. 174,400 6,566,160 Boston Scientific Corp. (NON) 713,000 13,033,640 C.R. Bard, Inc. 95,600 17,859,992 Cooper Cos., Inc. (The) 30,500 4,460,625 Edwards Lifesciences Corp. (NON) 38,100 6,210,300 Innocoll AG ADR (Ireland) (NON) 316,155 2,399,616 Medtronic PLC 440,800 33,209,872 OraSure Technologies, Inc. (NON) (S) 200,000 1,250,000 Unilife Corp. (NON) 557,524 415,188 Zimmer Biomet Holdings, Inc. 153,100 15,464,631 Zosano Pharma Corp. (NON) (S) 361,038 992,855 Health-care providers and services (7.8%) Aetna, Inc. 259,100 26,622,525 AmerisourceBergen Corp. 119,700 11,807,208 Anthem, Inc. 112,600 14,680,788 China Pioneer Pharma Holdings, Ltd. (China) 2,017,000 939,410 Cigna Corp. 162,500 21,934,250 Diplomat Pharmacy, Inc. (NON) (S) 60,852 2,137,731 Express Scripts Holding Co. (NON) 369,064 31,547,591 Fresenius Medical Care AG & Co., KGaA (Germany) 70,936 5,860,887 Sinopharm Group Co. (China) 310,800 1,302,377 UnitedHealth Group, Inc. 182,600 20,580,846 Health-care technology (—%) HTG Molecular Diagnostics, Inc. (NON) (S) 84,092 401,119 Life sciences tools and services (2.2%) Agilent Technologies, Inc. 334,800 14,001,336 Morphosys AG (Germany) (NON) 8,476 501,766 Thermo Fisher Scientific, Inc. 170,500 23,597,200 Personal products (0.1%) Synutra International, Inc. (NON) (S) 350,824 1,796,219 Pharmaceuticals (46.4%) Achaogen, Inc. (NON) (S) 111,627 622,879 Aerie Pharmaceuticals, Inc. (NON) (S) 288,936 7,928,404 Allergan PLC (NON) 425,546 133,574,634 Aspen Pharmacare Holdings, Ltd. (South Africa) 230,928 4,993,802 Assembly Biosciences, Inc. (NON) 333,669 3,279,966 Astellas Pharma, Inc. (Japan) 1,689,700 23,815,612 AstraZeneca PLC (United Kingdom) 690,259 46,807,916 Aurobindo Pharma, Ltd. (India) 394,920 4,793,175 Bayer AG (Germany) 193,827 25,864,707 Bristol-Myers Squibb Co. 1,022,800 68,537,828 Carbylan Therapeutics, Inc. (NON) (S) 540,676 2,157,297 Cempra, Inc. (NON) (S) 271,257 8,655,811 Corium International, Inc. (NON) (S) 292,706 2,400,189 Eli Lilly & Co. 614,300 50,397,172 Endo International PLC (NON) (S) 162,316 9,979,188 Flex Pharma, Inc. (NON) (S) 15,541 188,046 GlaxoSmithKline PLC (United Kingdom) 892,498 18,220,500 Hua Han Bio-Pharmaceutical Holdings, Ltd. (China) (S) 9,439,200 1,344,251 Jazz Pharmaceuticals PLC (NON) 20,600 3,019,754 Johnson & Johnson 439,300 44,474,732 Marinus Pharmaceuticals, Inc. (NON) (S) 271,007 1,970,221 Medicines Co. (The) (NON) (S) 177,800 7,469,378 Merck & Co., Inc. 794,400 42,111,144 Mylan NV (NON) 484,500 24,854,850 Neos Therapeutics, Inc. (NON) (S) 193,821 2,996,473 Novartis AG (Switzerland) 490,377 41,919,286 Perrigo Co. PLC 209,500 31,297,205 Pfizer, Inc. 991,940 32,505,874 Roche Holding AG-Genusschein (Switzerland) 95,913 25,683,075 Sanofi (France) 608,746 54,270,719 Shionogi & Co., Ltd. (Japan) 309,900 13,670,982 Shire PLC (United Kingdom) 326,769 22,865,124 Sihuan Pharmaceutical Holdings Group, Ltd. (China) (F) 3,856,000 2,193,212 Tetraphase Pharmaceuticals, Inc. (NON) 67,621 725,573 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 293,665 18,480,338 Theravance Biopharma, Inc. (Cayman Islands) (NON) (S) 65,200 1,223,804 UCB SA (Belgium) 83,204 7,430,082 Zoetis, Inc. 374,856 17,505,775 ZS Pharma, Inc. (NON) 46,335 4,168,297 Total common stocks (cost $1,091,351,030) PREFERRED STOCKS (0.9%) (a) Shares Value CytomX Therapeutics, Inc. Ser. D, zero % (acquired 6/12/15, cost $8,116,008)(Private) (F) (RES) (NON) 868,477 $15,015,099 Total preferred stocks (cost $8,116,008) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Ovid Therapeutics, Inc. 144A Ser. B, 8.00% (acquired 8/10/15, cost $4,307,309) (Private) (F) (RES) (NON) 691,382 $3,876,579 Total convertible preferred stocks (cost $4,307,310) U.S. TREASURY OBLIGATIONS (0.0%) (a) Principal amount Value U.S. Treasury Notes 0.875%, September 15, 2016 (i) $140,000 $140,545 1.625%, July 31, 2020 (i) 113,000 113,523 Total U.S. treasury obligations (cost $254,068) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Neuralstem, Inc. Ser. J (acquired 1/14/14, cost $0.25) (F) (RES) 1/3/19 $3.64 245,519 $— Total warrants (cost $—) $— SHORT-TERM INVESTMENTS (6.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.27% (d) Shares 79,202,625 $79,202,625 Putnam Short Term Investment Fund 0.16% (AFF) Shares 34,081,314 34,081,314 U.S. Treasury Bills 0.07%, April 7, 2016 (SEGSF) $119,000 118,972 U.S. Treasury Bills 0.18%, February 18, 2016 (SEGSF) 371,000 370,854 U.S. Treasury Bills 0.02%, February 11, 2016 (SEGSF) 194,000 193,994 U.S. Treasury Bills 0.10%, January 21, 2016 (SEGSF) 160,000 159,978 U.S. Treasury Bills 0.10%, January 14, 2016 (SEGSF) 110,000 109,987 U.S. Treasury Bills 0.05%, January 7, 2016 (SEGSF) 1,314,000 1,313,935 U.S. Treasury Bills 0.06%, December 17, 2015 60,000 59,998 U.S. Treasury Bills 0.04%, December 10, 2015 (SEGSF) 471,000 470,995 U.S. Treasury Bills 0.04%, December 3, 2015 (SEGSF) 401,000 400,999 Total short-term investments (cost $116,483,651) TOTAL INVESTMENTS Total investments (cost $1,220,512,067) (b) FORWARD CURRENCY CONTRACTS at 11/30/15 (aggregate face value $76,078,588) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/16/15 $25,361,892 $27,188,088 $(1,826,196) Citibank, N.A. Danish Krone Buy 12/16/15 11,815,220 12,447,669 (632,449) Credit Suisse International Japanese Yen Buy 2/17/16 12,465,273 12,726,932 (261,659) HSBC Bank USA, National Association Australian Dollar Buy 1/20/16 11,558,591 11,242,378 316,213 JPMorgan Chase Bank N.A. Swiss Franc Buy 12/16/15 11,766,148 12,473,521 (707,373) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2015 through November 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,757,725,687. (b) The aggregate identified cost on a tax basis is $1,220,536,887, resulting in gross unrealized appreciation and depreciation of $686,674,764 and $67,070,889, respectively, or net unrealized appreciation of $619,603,875. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $18,891,678 or 1.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $25,416,593 $55,594,149 $46,929,428 $7,575 $34,081,314 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $79,202,625, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $76,362,898. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $3,304,038 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 81.9% United Kingdom 5.2 Switzerland 3.9 France 3.2 Japan 2.2 Germany 1.9 Israel 1.1 China 0.6 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,427,677 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $3,029,501 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer staples $40,994,113 $— $— Health care 1,615,458,233 48,059,019 — Total common stocks — Convertible preferred stocks $— $— $3,876,579 Preferred stocks — — 15,015,099 U.S. treasury obligations — 254,068 — Short-term investments 34,081,314 82,402,337 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(3,111,464) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities:
